Citation Nr: 0626018	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  95-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee disability, currently rated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1980 to January 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1994 and July 1994 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied entitlement to a rating in 
excess of 20 percent for the service-connected left knee 
disability.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1995 and before a Member of the 
Board sitting at the RO.  A transcript of the testimony is 
associated with the claims file.  The Board subsequently 
remanded the issue back to the RO for further development in 
April 1997 and October 1998.  

In an August 1999 rating decision, the RO proposed to reduce 
the 20 percent rating to 10 percent for the service-connected 
left knee disability.  However, after further consideration, 
the RO issued another rating decision in January 2000 which 
confirmed and continued the 20 percent rating.  

As the Board Member who conducted the February 1997 personal 
hearing retired, the case was remanded again in September 
2002 to afford the veteran an opportunity to appear for 
another personal hearing before another Board Member, one who 
would participate in the decision made on appeal.  

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge .  A transcript of 
his testimony is associated with the claims file.  

The case was remanded to the RO by the Board again in June 
2004.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by pain and stiffness with intermittent swelling, 
intermittent limitation of flexion to 90 degrees at most, and 
minimal spurring of the inferior patella; with an overall 
disability picture that more nearly approximates that of a 
moderate degree.

2.  Severe disability of the left knee is not shown, as joint 
spaces are intact and there is no evidence of joint effusion, 
instability, subluxation, ankylosis or cartilage involvement 
of the left knee.  


CONCLUSION OF LAW

The criteria for a rating increase above 20 percent for the 
service-connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes, 5003, 5260, 5261, 5257 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the initial duty-to-assist notice by letter in 
May 2001, followed the initial adjudication of the claim for 
an increased rating for the service-connected left knee 
disability.  A second duty-to-assist letter was sent to the 
veteran in June 2004.  The notice letters included the type 
of evidence needed to substantiate claims for increased 
ratings.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  The letters also informed the appellant about the 
information and evidence he was expected to provide.  The 
letters also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain, and the June 2004 letter specifically 
requested the veteran to submit all evidence in his 
possession that pertained to his claim for increase.  

Although the timing of the May 2001 notice letter did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Furthermore, the RO thereafter issued 
supplemental statements of the case which essentially re-
adjudicated the issue after the veteran was provided with the 
appropriate notice letters.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  For this reason, the appellant has not 
been prejudiced by the timing of the duty-to-assist notice. 

Moreover, the rating decisions, SOC's, as well as the 
supplemental statements of the case explained, in detail, the 
reasons for the denial of the claim.  The veteran also 
offered testimony in support of the claim at three personal 
hearings.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
and written statements and testimony from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under 38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

The veteran seeks an increased rating for the service-
connected left knee disability, currently rated as 20 percent 
disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service-connected left knee disability is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
"other impairment of the knee."  Under Diagnostic Code 
5257, a 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is warranted if the 
recurrent subluxation or lateral instability is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Importantly, 
in rating knee disabilities, the VA must consider opinions of 
the General Counsel (VAOPGCPREC 23-97 and 9-98), in which it 
was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  Thus, 
separate ratings under Diagnostic Codes 5010, in conjunction 
with 5260 or 5261 as well as 5257 must be considered.  

Diagnostic Code 5010 is assigned for traumatic arthritis, and 
is to be rated based on limitation of motion of the affected 
part, as degenerative arthritis.  The criteria pertaining to 
degenerative arthritis under Diagnostic Code 5003 instruct to 
rate degenerative arthritis established by X-ray findings on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

Diagnostic Code 5256 provides ratings in excess of 20 percent 
if ankylosis of the knee is demonstrated.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2005).

Here, the veteran's present claim for increase on appeal 
dates back to 1994.  During the time period between 1994 and 
2006 in statements and testimony, the veteran has repeatedly 
complained of increasing left knee pain, locking, crepitus, 
swelling and giving way.  The veteran described the pain as a 
sharp shooting pain, sometimes excruciating.    

A March 1995VA examination noted continued discomfort along 
the lateral aspect of the left knee.  Examination of the left 
knee revealed an obviously inflamed synovial membrane 
consistent with a plica, located along the lateral aspect of 
the joint line.  The left knee otherwise had good ligamentous 
stability and there was no medical joint line tenderness or 
pathology in that region.  Quadriceps strength was 5/5 and 
range of motion was full.  X-rays of the left knee revealed a 
feint sclerosis of the lateral proximal tibia but no cartical 
disruption/periostits or soft tissue mass probably consistent 
with non-ossifying fibroma.  

A January 1998 VA examination revealed slight to minimal 
atrophy of the left thigh when visualized against the right 
side.  He had slight swelling which was localized to the 
lateral aspect of the left knee.  It was slightly fluctuant 
on palpation and suggested a small bursa.  He had minimal 
fluid present.  The patella, however, was not ballottable.  
Flexion was limited to 125 degrees and extension was full.  
There was no evidence of ligamentous laxity or instability.  
McMurray and Lachman signs were negative.  There was no 
isolated joint line tenderness and there were no palpable 
bony abnormalities of the tibial plateau or the femoral 
condyles.  Significant discomfort on patellar compression was 
noted.  In conclusion, the examiner noted evidence of 
probable traumatically induced chondromalacia patella which 
was greater in the lateral facet than on the medial facet.  
The examiner also noted a small left lateral bursa.  The 
examiner also noted that the veteran's left knee disease had 
a variable time course, and was intermittent in nature.

A February 1999 VA examination noted no atrophy on the left 
quadriceps when compared to the right.  There was no 
increased heat, no swelling, no joint effusion, and no 
instability at all.  Lateral subluxation and/or instability 
of the patella was non-existent.  There was a possible 
patellofemoral grating of moderate intensity which reproduced 
the veteran's pain.  Range of motion was completely full and 
normal when compared to the opposite side.  There was no 
excessive loss, no excessive fatigability, no incoordination, 
and no weakened movement.  X-ray of the left knee showed a 
tiny amount of ossification at the quadriceps tendon 
insertion into the patella.  The diagnosis was patellofemoral 
arthritis.  The examiner concluded that the veteran had 
"slight" impairment of the left knee.  

A December 2001 VA examination noted moderate impairment of 
flexion of the left knee, but without any significant 
instability.  Pain limited ordinary activity and the examiner 
opined that the veteran had 30 to 40 degrees of function loss 
due to pain in the left knee, as flexion was limited to 90 
degrees because any flexion beyond that produced severe pain.  
Extension was normal.  Nevertheless, no swelling, instability 
or deformity was noted on examination.  

May 2002 X-ray studies of the left knee were unremarkable.  
There was no suprapatellar soft tissue swelling, and no 
evidence of fracture or dislocation.  Tricompartment of the 
knee was within normal limits.  

At an August 2005 VA physical medicine and rehabilitation 
consult, the veteran's range of motion of the left knee was 
normal.  VA August 2005 x-ray studies revealed no evidence of 
fracture or dislocation.  Bone mineralization was within 
normal limits.  Joint spaces were intact.  There was minimal 
spurring of the inferior patella.  There was no evidence of 
joint effusion.  There was no significant change from prior 
x-ray studies.  

At the most recent VA examination in September 2005, the 
veteran reported pain and stiffness in the left knee, with 
locking and buckling of the left knee.  The veteran reported 
that the left knee disability interferes with daily actives 
such as he has knee pain if he sits for a long periods of 
time and then gets up.  The veteran did not report any 
problems with repetitive use and he did not report flare-ups.  

Examination of the left knee revealed no swelling, no 
effusion, no deformity.  Patellar grind test was positive and 
there was positive laxity of the patella with stressing.  The 
veteran was able to flex his left knee to 135 degrees and he 
was able to extend to 0 degrees.  Motor strength was 5/5 with 
knee flexion and extension.  After repetitive use, there was 
no additional loss of joint function secondary to pain, 
fatigue, lack of coordination or lack of endurance.  The 
assessment was left knee patellar femoral syndrome.  X-rays 
of the left knee from August 2005 were normal.  The examiner 
specifically stated that there was no instability with 
subluxation of the left knee.  Additionally, the examiner 
specifically indicated that there was no arthritis of the 
left knee.  The examiner also noted no functional limitations 
due to the left knee condition.  Finally, the examiner 
specifically indicated that the left knee disability involved 
only the joint structures, and there was no involvement of 
the surrounding muscles or nerves.  There was no weakened 
movement, excessive fatigability or incoordination after 
repetitive use.  There was no atrophy of the muscles, no 
changes in the veteran's skin and no evidence of joint 
disuse.  

Because the examiner was not provided with the veteran's 
claims file to review prior to the examination, the RO 
subsequently sent the claims file to the examiner for review 
and requested that the examiner provide an addendum to the 
original examination report.  In a January 2006 addendum, the 
September 2005 examiner indicated that he reviewed the 
veteran's claims file and his opinion remained the same as 
noted on the September 2005 examination report.  

Thus, in sum, the medical evidence in this case dating back 
to 1995 essentially shows that the veteran's knee pain and 
swelling waxes and wanes depending on various factors, 
including his level of activity.  Nevertheless, at no time 
has subluxation, instability or ankylosis of the knee been 
demonstrated.  

Based on the above medical findings, a rating in excess of 20 
percent is not warranted for the service-connected left knee 
disability.  Although the veteran has consistently complained 
of pain and stiffness in the left knee, VA examinations 
between March 1995 and September 2006 demonstrated little, if 
any, functional limitation of the left knee, noted range of 
motion varying between normal and non-compensable, and never 
indicated evidence of subluxation instability or ankylosis of 
the left knee.  

In order to warrant a rating in excess of 20 percent based on 
arthritis or limitation of motion, the evidence would have to 
shown flexion limited to 15 degrees under 38 C.F.R. § 4.71, 
Diagnostic Code 5260 or extension limited to 20 degrees or 
more under 38 C.F.R. § 4.71, Diagnostic Code 5261.  Or, 
subluxation and/or lateral instability in addition to 
arthritis would have to be shown to warrant separate ratings 
for limitation of motion/arthritis and subluxation and/or 
lateral instability.  Since neither lateral instability nor 
subluxation is demonstrated, separate ratings for arthritis 
are not for application in this case.  Moreover, although the 
veteran's limitation of motion of the left knee has varied 
between 1994 and 2006, it has never been limited to a 
compensable degree, and in fact, has generally been minimal.  
Other than VA examination in December 2001 showing left knee 
flexion limited to 90 degrees, the veteran's left knee 
flexion has otherwise consistently been between 125 and 140 
degrees.  

Likewise, a rating of 30 percent is not assignable under 
Diagnostic Code 5257 because neither severe recurrent 
subluxation nor lateral instability is demonstrated.  In 
fact, as noted above, neither recurrent subluxation nor 
lateral instability has ever been demonstrated.  

Other diagnostic codes were considered; however, as neither 
ankylosis of the knee nor cartilage impairment has ever been 
demonstrated, a rating under Diagnostic Codes 5256 
(ankylosis), 5258 (dislocated semilunar cartilage), or 5259 
(removal of semilunar cartilage) is not appropriate for the 
service-connected left knee disability.  

The Board has also considered the provision of 
38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, functional loss or 
weakness due to pain supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1996), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the knee are for consideration.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  
The veteran demonstrates pain on motion.  However in this 
case, the Board finds that the current 20 percent rating 
adequately encompasses the veteran's additional functional 
limitation due to pain, given the lack of instability, 
subluxation, compensable limitation of motion, and minimal 
degenerative changes noted on x-ray.  Thus, a higher rating 
on this basis is not warranted.  

In sum, the veteran's overall disability picture does not 
rise to the level of severe, and although the demonstrated 
pain and swelling may wax and wane, the overall disability 
picture of the left knee seems to have actually improved, not 
progressively worsened, since the beginning of the appeal 
period.  In this regard, the Board finds that the currently 
assigned 20 percent rating is appropriate given the overall 
objective findings and any additional functional limitation 
during flare-ups, as shown at the December 2001 VA 
examination, for example.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected left knee disability.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  


ORDER

An increased rating in excess of 20 percent for the service-
connected left knee disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


